UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52440 CHINA SHUANGJI CEMENT, LTD. (Exact name of small business issuer as specified in its charter) Delaware 95-3542340 (State or other jurisdiction of incorporation or organization) (IRS Employer identification No.) 221 Linglong Road, Zhaoyuan City, Shandong Province People’s Republic of China, 265400 (Address of principal executive offices) 011- (86) 535-8213217 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesoNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): Yes oNo o APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Check whether the registrant filed all documents and reports required to be filed by Section l2, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. YesoNo o APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 28,719,346 shares of common stock, $.0001 par value, were outstanding as of August 20, 2010. 1 TABLE OF CONTENTS Page PART I Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 29 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 35 PART II Item 1. Legal Proceedings 37 Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults Upon Senior Securities 37 Item 4. (Removed and Reserved) 37 Item 5. Other Information 37 Item 6. Exhibits 37 SIGNATURES 38 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements CHINA SHUANGJI CEMENT, LTD. INDEX TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2010 (Unaudited) Financial Statements- Consolidated Balance Sheets as of June 30, 2010 (Unaudited) and December 31, 2009 4 Consolidated Statements of Income and Comprehensive Income for the Six months Ended June 30, 2010 and December 31, 2009 (Unaudited) 5 Consolidated Statements of Cash Flows for the Six months Ended June 30, 2010 and December 31, 2009 (Unaudited) 7 Notes to Consolidated Financial Statements as of June 30, 2010 (Unaudited) 8 3 CHINA SHUANGJI CEMENT, LTD. CONSOLIDATED BALANCE SHEETS As of June 30, 2010 December 31, 2009 (US$) (US$) Unaudited ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, net Other receivable, net Inventories Subsidy receivables Total Current Assets Plant, property and equipment, Net Construction In Progress Land use right, Net Goodwill $ $ LIABILITIES AND EQUITY Current Liabilities Accounts payable $ $ Short-term bank loans Accrued payroll Other payable Taxes payable Accrued liability Total Current Liabilities $ $ Long-term liabilities Deferred Revenue Long term payable Total Long-term liabilities $ $ EQUITY Stockholders' Equity Preferred Stock, $.0001 par value,100,000,000 shares authorized, Zero shares issued and outstanding as of June 30, 2010 andDecember 31, 2009 Common stock, $.0001 par value,100,000,000 shares authorized, 28,719,346 and 27,839,346 shares issued and outstanding as of June 30, 2010 and December 31, 2009 Additional paid-in capital Appropriated retained earnings Unappropriated retained earnings ) Accumulated other comprehensive income Total Stockholders' Equity Noncontrolling interest Total Equity $ $ See notes to consolidated financial statements 4 CHINA SHUANGJI CEMENT, LTD. CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) Six Months Ended June 30, (US$) (US$) Unaudited Restated Sales $ $ Cost of Sales Gross Margin Operating Expenses Selling expenses General and administrative expenses Income From Operations Other Income ( Expense) Interest expense ) ) Gain from sale of property - Other income - ) Operating Income Before Income Tax Expense And Noncontrolling Interest Income Tax Expense Net Income Less: Net income attributable to Noncontrolling Interest ) ) Net Income attributable to stockholders Foreign Currency Translation Gain Foreign Currency Translation Gain attributable to Noncontrolling Interest Comprehensive Income $ $ Net Income $ $ Foreign Currency Translation Gain Comprehensive Income Less: Comprehensive income attributable to noncontrolling interest ) ) Comprehensive income attributable to stockholders $ $ Earning per share Basic $ $ Diluted $ $ Weighted averagenumber ofshares outstanding Basic Diluted See notes to consolidated financial statements 5 CHINA SHUANGJI CEMENT, LTD. CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended June 30, (US$) (US$) Unaudited Restated Sales $ $ Cost of Sales Gross Margin Operating Expenses Selling expenses General and administrative expenses Income From Operations Other Income ( Expense) Interest expense ) ) Gain from sale of property - - Other income - - ) ) Operating Income Before Income Tax Expense And Noncontrolling Interest Income Tax Expense Net Income Less: Net income attributable to Noncontrolling Interest ) ) Net Income attributable to stockholders Foreign Currency Translation Gain Foreign Currency Translation Gain attributable to Noncontrolling Interest Comprehensive Income $ $ Net Income $ $ Foreign Currency Translation Gain Comprehensive Income Less: Comprehensive income attributable to noncontrolling interest ) ) Comprehensive income attributable to stockholders $ $ Earning per share Basic $ $ Diluted $ $ Weighted averagenumber ofshares outstanding Basic Diluted See notes to consolidated financial statement 6 CHINA SHUANGJI CEMENT, LTD. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, (US$) (US$) Restated CASH FLOWS FROM OPERATING ACTIVITIES Net Income $ $ Adjustments to reconcile net incometo net cash provided by operating activities: Warrant issuance for consulting service - Stock issuance for consulting service Gain from sale of property - ) Depreciation Amortization Change in operating assets and liabilities Accounts receivable ) ) Other receivable ) Inventories ) Accounts payable ) Accrued payroll ) ) Other payable ) Tax payable Accrual expenses - ) Net cash provided by operating activities $ $ CASH FLOWS FROM INVESTING ACTIVITIES Additions to property & equipment ) ) Cash acquired in acquisitions - Net cash used in investing activities $ ) $ ) CASH FLOWS FROM FINANCING ACTIVITIES Loan payments - ) Net cash used in financing activities $ - $ ) NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) EFFECT OF EXCHANGE RATE FLUCTUATION ON CASH AND CASH EQUIVALENTS 92 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES: Cash paid during the year for: Income tax payments $ $ Interest payments $ $ See notes to consolidated financial statement 7 CHINA SHUANGJI CEMENT, LTD. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.ORGANIZATION AND DESCRIPTION OF BUSINESS CHINA SHUANGJI CEMENT, LTD. (the “Company”) was incorporated September 15, 1980 in the state of California under the name Trans-Science Corporation. From September 1980 until September 2004 it provided consulting services on the use of high technology products and processes to the construction industry, specializing in earthquake retrofit activities. During the period 2005 through October 3, 2007 the Company was involved in a search for a merger partner. On October 3, 2007 a British Virgin Islands company named China Shuangji Cement Holdings, Ltd. (“Holdings”) purchased 16,000,000 shares of the Company’s common stock, which represented 74% of the total shares of Company stock outstanding. Holdings is owned by a group of shareholders who also own all of the equity interests of Zhaoyuan Shuangji Co. Ltd. (“Zhaoyuan Shuangji”), a cement manufacturer incorporated in the People’s Republic of China (PRC). Wenji Song, our Chairman and President, beneficially owns 51.3% of Holdings. In addition, Hongcheng Liu, our Chief Financial Officer, owns 0.34%, Bo Wu, our Secretary and Director, owns 1.2%, Jun Song, our Director, owns 1.7%, Linxin Cui, Director, owns 2.5%, and Shouheng Yuan, our Director and Vice President of Sales, owns 0.9%, respectively of Holdings. Each of Wenji Song, Jun Song, and Bo Wuis an officer and/or director of Holdings, and each such party is deemed a beneficial owner of the shares of Holdings. Each such party disclaims such beneficial ownership. On October 31, 2007, the Company consummated a migratory merger whereby the Company re-domiciled to Delaware via a merger with and into a newly formed entity, CHINA SHUANGJI CEMENT, LTD., a Delaware corporation.Coincident with the merger, the Company effected a two for one stock split, whereby each share of the outstanding common stock of the Company was exchanged for two common shares of the surviving company and the par value of the common stock became $0.0001 per share. As part of a plan to effect control of Zhaoyuan Shuangji, on December 1, 2007, the Company acquired 100% of the outstanding capital stock of Chine Holdings, Ltd. (“Chine Holdings”), a British Virgin Islands corporation incorporated on June 28, 2007, from Wenji Song for an aggregate purchase price of $16,000.At the closing of the acquisition of Chine Holdings, the Company did not pay a cash consideration of $16,000 but accounted for the purchase price in the form of a $16,000 loan. Chine Holdings owns 100% of Jili Zhaoyuan Investment Consulting Co. Ltd. (“JZIC”), a Wholly Foreign-Owned Entity formed under the laws of the PRC on March 9, 2007.On September 13, 2007, Chine Holdings acquired 100% of the outstanding equity of JZIC from Holdings.As such, as of December 1, 2007, Chine Holdings is a direct wholly-owned subsidiary of the Company, and JZIC is an indirect wholly-owned subsidiary of the Company. On August 9, 2008, an aggregate of 20,250,000 shares of Series 2008 preferred stock of the Company were issued to Wenji Song, the Company’s president and majority shareholder.Of the 20,250,000 shares, 4,250,000 shares were issued to 16 investors for an aggregate purchase price of $4,250 and 16,000,000 shares of Series 2008 preferred stock were issued as consideration for the cancellation of the $16,000 loan due to Wenji Song that had been used to purchase Chine Holdings. On August 11, 2008, JZIC entered into a number of contractual agreements with Zhaoyuan Shuangji, pursuant to which the Company, by way of JZIC, effectively acquired control over Zhaoyuan Shuangji.The agreements with Zhaoyuan Shuangji include one through which JZIC has the right to manage and operate Zhaoyuan Shuangji and collect quarterly management fees; one granting JZIC voting rights in Zhaoyuan Shuangji; and one granting JZIC an option to acquire all of the equity interests in Zhaoyuan Shuangji. The agreements also give JZIC operating control of Zhaoyuan Shuangji and the right to its profits. The Company regards the totality of these transactions as constituting an acquisition of Zhaoyuan Shuangji, and requiring consolidation of the Company, Chine Holdings, JZIC, and Zhaoyuan Shuangji under the provisions of Financial Interpretation 46R (FIN-46R). 8 CHINA SHUANGJI CEMENT, LTD. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Becausethe Company and Zhaoyuan Shuangji are under common control since October 3, 2007,we combined Zhaoyuan Shuangji’s financial at historical cost with the Company.The accompanying consolidated financial statements include the effect of the acquisition on the financial position of the Company and the results of its operations. The consolidated statements of income for the six months ended June 30, 2010 and 2009 are based on the historical statements of operations of Zhaoyuan Shuangji, and the Company and its subsidiaries. Zhaoyuan Shuangji was incorporated in the PRC on March 29, 2002 for the purpose of acquiring and operating cement manufacturing subsidiaries in China. Three such subsidiaries have been acquired, one in Zhaoyuan (a city in Shandong province) and two in the Province of Hainan (one in a city named Danzhou and one in a city named Dongfang). In September 2008, the City of Zhaoyuan withdrew the rights of Zhaoyuan Shuangji to the land on which its Zhaoyuan plant was located and asked Zhaoyuan Shuangji to relocate the plant within the City of Zhaoyuan (See Note 4). During the fourth quarter of 2008, Zhaoyuan ceased operations at this plant and began construction of a new plant at a site selected by the City of Zhaoyuan. The new plant is expected to have significantly more capacity than the old plant. On April 15, 2009, Zhaoyuan Shuangji concluded a joint venture agreement with Longkou Bahai Cement Co. Ltd (“Bahai”) under which Zhaoyuan Shuangji became a 51% owner of a new company named Longkou Shuangji Cement Co. Ltd. (“Longkou”).The joint venture was made by the contribution of $1,170,070 in cash by Zhaoyuan Shangji and a contribution by Baihai of the net assets formerly owned by Baihai, altogether with a contribution in cash of $290,000. So far the Zhaoyuan Shuangji only contributed $570,000 and is committed to contributing additional $600,070 as needed.The new company has an annual capacity to produce 500,000 tons of cement, and will also operate in Shandong Province. The assets of Longkou have been recorded on the books of the new company at fair market value.The accounts of Longkou have been consolidated in these financial statements; all intercompany transactions have been eliminated. 9 CHINA SHUANGJI CEMENT, LTD. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) The Company’s current structure is set forth in the diagram below: 2.BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The accompanying unaudited financial statements of the Company have been prepared in accordance with generally accepted accounting principles for interim financial information. Accordingly, they do not include all of the information required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. Operating results for the interim periods are not necessarily indicative of the results for any future period. These statements should be read in conjunction with the Company's audited financial statements and notes thereto for the year ended December 31, 2009. The results of the six month period ended June 30, 2010 are not necessarily indicative of the results to be expected for the full year ending December 31, 2010. a) Principles of consolidation The accompanying consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries- Chine Holdings, Ltd., Jili Zhaoyuan Investment Consulting Co. Ltd. and Zhaoyuan Shuangji Co. Ltd.All significant inter-company accounts and transactions have been eliminated in consolidation. b) Use of estimates The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the amount of revenues and expenses during the reporting periods. Management makes these estimates using the best information available at the time the estimates are made. However, actual results could differ materially from those estimates. 10 CHINA SHUANGJI CEMENT, LTD. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) c) Foreign currency translation and transactions The reporting currency of the Company is the United States Dollar (“U.S. dollar”). The functional currency of CHINA SHUANGJI CEMENT, LTD., Chine Holdings, Ltd. and Jili Zhaoyuan Investment Consulting Co. Ltd. is the U.S. dollar. The functional currency of Zhaoyuan Shuangji Co. Ltd. is the Chinese Yuan or Renminbi (“RMB”). For financial reporting purposes, the financial statements of the Company’s PRC operating entities, which are prepared using the RMB, are translated into the Company’s reporting currency, the U.S. dollar. Assets and liabilities are translated using the exchange rate at each balance sheet date.Revenue and expenses are translated using average rates prevailing during each reporting period, and stockholders’ equity is translated at historical exchange rates. Adjustments resulting from the translation are recorded as a separate component of accumulated other comprehensive income in stockholders’ equity. Transactions denominated in currencies other than the functional currency are translated into the functional currency at the exchange rates prevailing at the dates of the transactions.The resulting exchange differences are included in the determination of net income of the consolidated financial statements for the respective periods. The exchange rates used to translate amounts in RMB into U.S. dollar for the purposes of preparing the consolidated financial statements are as follows: June 30, December 31, Balance sheet items, except for equity accounts Items in the statements of income and comprehensive income, and statements of cash flows No representation is made that the RMB amounts could have been, or could be converted into U.S. dollar at the above rates. d) Cash and cash equivalents For statement of cash flows purposes, the Company considers all cash on hand and in banks, certificates of deposit and other highly-liquid investments with maturities of three months or less, when purchased, to be cash and cash equivalents. Cash overdraft as of balance sheet date will be reflected as liabilities in the balance sheet. As of June 30, 2010 and December 31, 2009, cash and cash equivalents amounted to $20,571 and $47,513 respectively. e) Accounts receivable The Company's policy is to maintain reserves for potential credit losses on accounts receivable. Management reviews the composition of accounts receivable and analyzes historical bad debts, customer concentrations, customer credit worthiness, current economic trends and changes in customer payment patterns to evaluate the adequacy of these reserves. As of June 30, 2010 and December 31, 2009, the Company had accounts receivable of $3,889,799 and $3,382,114, net of allowance for doubtful accounts of $2,394,814 and $2,384,796 respectively. 11 CHINA SHUANGJI CEMENT, LTD. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) f) Inventories Inventory is valued at the lower of cost (determined on a weighted average basis) or net realizable value. Management compares the cost of inventory with the net realizable value and an allowance is made for writing down the inventory to its net realizable value, if lower than the cost. g) Property, plant and equipment Property, plant and equipment are recorded at cost. Gains or losses on disposals are reflected as gain or loss in the year of disposal. The cost of improvements that extend the life of property, plant, and equipment are capitalized. These capitalized costs may include structural improvements, equipment, and fixtures. All ordinary repair and maintenance costs are expensed as incurred. Depreciation is computed using the straight line method, with lives of forty years for buildings, twelve years for production equipment, ten years for vehicles, and five years for office furniture and equipment. h) Impairment The Company applies the provisions of ASC topic 360 (formerly Statement of Financial Accounting Standard No. 144, "Accounting for the Impairment or Disposal of Long-Lived Assets") issued by the Financial Accounting Standards Board ("FASB").ASC 360 requires that long-lived assets be reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable through the estimated undiscounted cash flows expected to result from the use and eventual disposition of the assets. Whenever any such impairment exists, an impairment loss will be recognized for the amount by which the carrying value exceeds the fair value. The Company tests long-lived assets, including property, plant and equipment and intangible assets subject to periodic amortization, for recoverability at least annually or more frequently upon the occurrence of an event or when circumstances indicate that the net carrying amount is greater than its fair value. Assets are grouped and evaluated at the lowest level for their identifiable cash flows that are largely independent of the cash flows of other groups of assets. The Company considers historical performance and future estimated results in its evaluation of potential impairment and then compares the carrying amount of the asset to the future estimated cash flows expected to result from the use of the asset. If the carrying amount of the asset exceeds estimated expected undiscounted future cash flows, the Company measures the amount of impairment by comparing the carrying amount of the asset to its fair value. The estimation of fair value is generally measured by discounting expected future cash flows as the rate the Company utilizes to evaluate potential investments. The Company estimates fair value based on the information available in making whatever estimates, judgments and projections are considered necessary. There was no impairment of long-lived assets for the six months ended June 30, 2010 and 2009, respectively. i) Business combinations The Company accounts for its business combinations using the purchase method of accounting in accordance with ASC topic 805 (formerly FASB Statement No. 141 “Business Combinations”.)This method requires that the acquisition cost to be allocated to the assets and liabilities of the Company acquired based on their fair values. The Company makes estimates and judgments in determining the fair value of the acquired assets and liabilities, based on valuations using management’s estimates and assumptions including its experience with similar assets and liabilities in similar industries. If different judgments or assumptions were used, the amounts assigned to the individual acquired assets or liabilities could be materially different. 12 CHINA SHUANGJI CEMENT, LTD. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) j) Goodwill and purchased intangible assets Goodwill represents the excess of the purchase price over the fair value of the net assets acquired in a business combination. Goodwill is reviewed for impairment at least annual in accordance with ASC topic 350 (formerly FASB Statement No. 142 “Goodwill and Other Intangible Assets”.) The goodwill impairment test is a two-step test. Under the first step, the fair value of the reporting unit is compared with its carrying value (including goodwill). If the fair value of the reporting unit is less than its carrying value, an indication of goodwill impairment exists for the reporting unit and the enterprise must perform step two of the impairment test (measurement). Under step two, an impairment loss is recognized for any excess of the carrying amount of the reporting unit’s goodwill over the implied fair value of that goodwill. The implied fair value of goodwill is determined by allocating the fair value of the reporting unit in a manner similar to a purchase price allocation, in accordance with ASC topic 805, “Business Combinations”. The residual fair value after this allocation is the implied fair value of the reporting unit goodwill. Fair value of the reporting unit is determined using a discounted cash flow analysis. If the fair value of the reporting unit exceeds its carrying value, step two does not need to be performed and no impairment was deemed necessary. k) Revenue recognition The Company's revenue recognition policies are in compliance with ASC topic 605 (formerly Staff Accounting Bulletin (SAB) 104). Sales revenue is recognized at the date of shipment to customers when a formal arrangement exists, the price is fixed or determinable, the delivery is completed, no other significant obligations of the Company exist and collectability is reasonably assured. Payments received before all of the relevant criteria for revenue recognition are satisfied are recorded as advances from customers. The Company's revenue consists of invoiced value of goods, net of a value-added tax (VAT). No product return or sales discount allowance is made as products delivered and accepted by customers are normally not returnable and sales discounts are normally not granted after products are delivered. l) Advertising costs The Company expenses the cost of advertising as incurred or, as appropriate, the first time the advertising takes place. There was no advertising cost incurred for the six months ended June 30, 2010 or 2009. m) Income taxes The Company utilizes ASC topic 740 (formerly SFAS No. 109 “Accounting for Income Taxes”) which requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each period end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized. 13 CHINA SHUANGJI CEMENT, LTD. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Beginning January 1, 2008, the new Enterprise Income Tax (“EIT”) law replaced the existing laws for Domestic Enterprises (“DES”) and Foreign Invested Enterprises (“FIEs”). The new standard EIT rate of 25% replaced the 33% rate currently applicable to both DES and FIEs. n) Fair values of financial instruments ASC topic 820, "Disclosures about Fair Value of Financial Instruments", requires that the Company disclose estimated fair values of financial instruments. The Company's financial instruments primarily consist of cash and cash equivalents, accounts receivable, other receivables, advances to suppliers, accounts payable, other payable, tax payable, and related party advances and borrowings. As of the balance sheet dates, the estimated fair values of the financial instruments were not materially different from their carrying values as presented on the balance sheet. This is attributed to the short maturities of the instruments and that interest rates on the borrowings approximate those that would have been available for loans of similar remaining maturity and risk profile at respective balance sheet dates. o) Statement of cash flows In accordance with ASC topic 825, "Statement of Cash Flows," cash flows from the Company's operations is calculated based upon the local currencies. As a result, amounts related to assets and liabilities reported on the statement of cash flows may not necessarily agree with changes in the corresponding balances on the balance sheet. p) Earnings Per Share ASC 420, “Earnings per share” requires the presentation of basic earnings per share and diluted earnings per share. Basic and diluted earnings per share computations are presented by the Company conform to the standard and are based on the weighted average number of shares of Common Stock outstanding during the year. Basic earnings per share is computed by dividing net income or loss by the weighted average number of shares outstanding for the year. “Diluted” earnings per share is computed by dividing net income or loss by the total of the weighted average number of shares outstanding, and the dilutive effect of convertible shares and outstanding stock options and warrants (applying the treasury stock method). q) Recent accounting pronouncements InApril 2010, the FASB issued ASU 2010-13, Compensation-Stock Compensation (Topic 718): Effect of Denominating the Exercise Price of a Share-Based Payment Award in the Currency of the Market in Which the Underlying Equity Security Trades - a consensus of the FASB Emerging Issues Task Force.The amendments in this Update are effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2010.Earlier application is permitted.The Company does not expect the provisions of ASU 2010-13 to have a material effect on the financial position, results of operations or cash flows of the Company. The FASB issued ASU 2010-17, Revenue Recognition - Milestone Method (Topic 605): Milestone Method of Revenue Recognition.This ASU codifies the consensus reached in EITF Issue No. 08-9, “Milestone Method of Revenue Recognition.” The amendments to the Codification provide guidance on defining a milestone and determining when it may be appropriate to apply the milestone method of revenue recognition for research or development transactions. Consideration that is contingent on achievement of a milestone in its entirety may be recognized as revenue in the period in which the milestone is achieved only if the milestone is judged to meet certain criteria to be considered substantive. Milestones should be considered substantive in their entirety and may not be bifurcated. An arrangement may contain both substantive and nonsubstantive milestones, and each milestone should be evaluated individually to determine if it is substantive. ASU 2010-17 is effective on a prospective basis for milestones achieved in fiscal years, and interim periods within those years, beginning on or after June 15, 2010. Early adoption is permitted. If a vendor elects early adoption and the period of adoption is not the beginning of the entity’s fiscal year, the entity should apply 2010-17 retrospectively from the beginning of the year of adoption. Vendors may also elect to adopt the amendments in this ASU retrospectively for all prior periods. The Company does not expect the provisions of ASU 2010-19 to have a material effect on the financial position, results of operations or cash flows of the Company ASU 2010-18, Receivables (Topic 310): Effect of a Loan Modification When the Loan Is Part of a Pool That Is Accounted for as a Single Asset, codifies the consensus reached in EITF Issue No. 09-I, “Effect of a Loan Modification When the Loan Is Part of a Pool That Is Accounted for as a Single Asset.” The amendments to the Codification provide that modifications of loans that are accounted for within a pool under Subtopic 310-30 do not result in the removal of those loans from the pool even if the modification of those loans would otherwise be considered a troubled debt restructuring. An entity will continue to be required to consider whether the pool of assets in which the loan is included is impaired if expected cash flows for the pool change. ASU 2010-18 does not affect the accounting for loans under the scope of Subtopic 310-30 that are not accounted for within pools. Loans accounted for individually under Subtopic 310-30 continue to be subject to the troubled debt restructuring accounting provisions within Subtopic 310-40. ASU 2010-18 is effective prospectively for modifications of loans accounted for within pools under Subtopic 310-30 occurring in the first interim or annual period ending on or after July 15, 2010. Early application is permitted. Upon initial adoption of ASU 2010-18, an entity may make a one-time election to terminate accounting for loans as a pool under Subtopic 310-30. This election may be applied on a pool-by-pool basis and does not preclude an entity from applying pool accounting to subsequent acquisitions of loans with credit deterioration. The Company does not expect the provisions of ASU 2010-18 to have a material effect on the financial position, results of operations or cash flows of the Company. 14 CHINA SHUANGJI CEMENT, LTD. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) In May 2010, the FASB issued ASU 2010-19, Foreign Currency (Topic 830): Foreign Currency Issues: Multiple Foreign Currency Exchange Rates.The amendments in this Update are effective as of the announcement date of March 18, 2010. The Company does not expect the provisions of ASU 2010-19 to have a material effect on the financial position, results of operations or cash flows of the Company. Other accounting standards that have been issued or proposed by FASB that do not require adoption until a future date are not expected to have a material impact on the consolidated financial statements upon adoption. 3.INVENTORIES Inventories consist of the following as of June 30, 2010 and December 31, 2009: As of June 30, December 31, Unaudited Raw materials $ $ 　 　 Work in progress 　 　 Finished goods Totals $ $ 4.PROPERTY, PLANT AND EQUIPMENT, AND CONSTRUCTION IN PROGRESS Property, plant and equipment consist of the following as of June 30, 2010 and December 31, 2009: As of June 30, December 31, Unaudited Building and improvements $ $ Vehicles Machinery and equipment 　 　 Total Less: accumulated depreciation ) ) Total property, plant and equipment $ $ Depreciation expenses for the six months ended June 30, 2010 and 2009 was $544,926 and $490,083, respectively. Construction in Progress: 15 CHINA SHUANGJI CEMENT, LTD. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) As of June 30, 2010 and December 31, 2009, construction in progress, representing construction for a new plant, amounting to $2,970,997 and $2,958,570, respectively. 5.INTANGIBLE ASSETS LAND USE RIGHTS Under the People's Republic of China's governmental regulations, the government owns all land. However, the government grants the user a “land use right” (the Right) to use land. The Company has recognized the amounts paid for the acquisition of rights to use land as an intangible asset and amortizing over a period of fifty years which was approved by the government. The land use right consists of the following as of June 30, 2010 and December 31, 2009: As of June 30, December 31, Unaudited Land use rights $ $ 　 　 Less: accumulated amortization ) ) 　 　 Total $ $ Total amortization expense of intangible assets for the six months ended June 30, 2010 and 2009 amounted to $1,995 and $1,992, respectively. 16 CHINA SHUANGJI CEMENT, LTD. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Amortization expenses of intangible assets for the next five years after June 30, 2010 are as follows: June 30, 2011 $ June 30, 2012 June 30, 2013 June 30, 2014 June 30, 2015 Thereafter Total $ 6. SHORT-TERM BANK LOANS As of June 30, 2010 and December 31, 2009, the loans payable were as follows: As of June 30, December 31, Short term bank loans: Unaudited Zhaoyuan City State Assets Management Co., Ltd., interest at 5.3% annually, due by September 31, 2010 $ $ China Industrial & Commercial Bank, interest at 3.7% annually, due by December 31, 2010 China Industrial & Commercial Bank, interest at 5.3% annually, due by May 31, 2010 China Construction Bank, interest at 8.9% annually, due by December 17, 2010 Agricultural Bank, interest at 8.9% annually, due by December 17, 2010 Total $ $ The interest expense was $54,013 and $75,382 for the six months ended June 30, 2010 and 2009, respectively. 17 CHINA SHUANGJI CEMENT, LTD. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 7.TAXES PAYABLE Taxes payables consist of the following as of June 30, 2010 and December 31, 2009: As of June 30, December 31, Unaudited Value added tax payable $ $ Income tax payable Other levies ) ) Total $ $ 8.SUBSIDY RECEIVABLES, ACCURED LIABILITY, LONG-TERM PAYABLE, DEFERRED REVENUE, INCOME FROM INVOLUNTARY CONVERNSION In September 2008 the City of Zhaoyuan ordered Zhaoyuan Shuangji to relocate its plant which is expected to last 2 years. This transaction was termed as involuntary conversion. Details see following. INVOLUNTARY CONVERSION In September 2008, the City of Zhaoyuan withdrew the rights of Zhaoyuan Shuangji to the land on which the Zhaoyuan plant was located and asked Zhaoyuan Shuangji to relocate the plant to a new site within the City of Zhaoyuan. During the fourth quarter of 2008, Zhaoyuan Shuangji ceased operations at the plant and began construction of a new plant at a site selected by the City. As consideration for this involuntary conversion, the City agreed to pay Zhaoyuan Shuangji $13,860,115in installments over the relocation period. Of the $13,860,115 to be paid by the City, $5,106,358 and $3,342,185 were received by Zhaoyuan Shuangji during 2008 and 2009.The City of Zhaoyuan has specified usage of subsidy proceeds. The receipt of $5,106,358 in 2008 was specified to repay the bank loan of Zhanyuan Shuangji. The receipt of $3,342,185 in 2009 was specified to compensate for the relocation loss due to disposal of fixed assets. As of Year ended June 30, December 31, December 31, As of Sep 30, 2008 Recorded in Unaudited Subsidy from local government Subsidy receivables Specific usage: Loan payment Subsidy income - - Compensation for loss of relocation Accrued liabilities - Payment to purchase new land use right Long-term payable - Compensation for purchase of new fixed assets Deferred revenue - 18 CHINA SHUANGJI CEMENT, LTD. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Income from involuntary conversion: Zhuangyuan Shuangji received $5,106,358 in 2008 from City of Zhaoyuan to repay its bank loan. Accrued liability: Approximately 64% of the equipment of the old plant will be reconditioned and moved to the new plant. The balance of the equipment of the old plant will be sold or scrapped.The company accrued $5,835,838 liabilities for the disposal of fixed assetsand loss of inventories during the relocation periods as of December 31, 2008, when $4,771,819 was reversed due to actual loss from disposal of fixed assets and inventories during 2009. Long-term payable:Zhaoyuan Shuangji is obligated to pay $2,042,543 to purchase the land rights to new plant, which is recorded as long term payable amounted to $2,056,223 and $2,047,622 as of June 30, 2010 and December 31, 2009, respectively.This liability would be settled after receipt of subsidy proceeds from City of Zhaoyuan. Deferred revenue: The subsidy was recorded as deferred revenue in compensation for future purchase of new fixed asset. 9.OTHER INCOME (EXPENSES) Other income (expenses) mainly consist of gain from sale of property. 10.INCOME TAXES The Company utilizes ASC topic 740 (formerely SFAS No. 109, "Accounting for Income Taxes,") which requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each period end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized. i). The Company is incorporated in the state of Delware.Under the current law the company is not subject to state corporate income tax.The Company become a holding company and does not conduct any substantial operations of its own.No provision for federal corporate income tax have been made in the financial statements as the Company has no assessable profits for the six months ended June 30, 2010 and 2009, respectively. ii). Chine Holdings was incorporated in the British Virgin Islands (“BVI”).Under the current law of the BVI, the Company is not subject to tax on income or capital gains.Additionally, upon payments of dividends by the Company to its shareholders, no BVI withholding tax will be imposed. iii).The Company’s PRC operating entities, being incorporated in the PRC, are governed by the income tax law of the PRC and is subject to PRC enterprise income tax (“EIT”).Effective from January 1, 2008, the EIT rate of PRC was changed from 33% of to 25%, and applies to both domestic and foreign invested enterprises. 19 CHINA SHUANGJI CEMENT, LTD. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) The provision for income taxes for the three months and six months ended June 30, 2010 and 2009 consisted of the following: For the three months For the six months Ended June 30, Ended June 30, Unaudited Unaudited Unaudited Unaudited Restated Restated Current income tax - Provision for China income and local tax $ Deferred taxes - Total provision for income taxes $ The following table reconciles the U.S. statutory rates to the Company’s effective tax rate for the six months ended June 30, 2010 and 2009: Tax at statutory rate 34
